OFFICE    OF THE A’IIORNEY           GENERAL    OF TEXAS
                                              AUSTIN




          Eonorable    l’ho~a     A. Wheat
                                                                          A
          county Attorney                                             (       i$
          Liberty County
                                                                I i,,I:,,
                                                              '....
          Liberty, Texer

          Doa* 81rt                          OQiaiOIl &To. ,p4s7-2-i  ‘5:
                                         ~Rer      How oft&i-she-yld hogs dsam-
                                                   stration agentii-asd cmAty
                                                   6&bU$tUl?3l   fl&!lAtlU
                                                                        be.aa-
                                                  ,@oyed'w    such a@At%~
     J-                                 /
                                            '.Y 1942, requesting the
                     Your latter of &&i~?#27,
          OQilliOA Of this dOpWfd!Wlt+3A,thbe ab'o~~'iatatedqU6&3tiOA reads
\,        IA part as follow8;           \, "."i /
                                                I




               Or TOXEL~, UPOA       .sUoh to-8     aAd OOAditiOM
                                                        a8
               say    be agreed    upoa by ths Commie~lone~*
                                                        Court
               and the Agents of the Agricultural and PIoobani-
               061 College of Texas; and may employ euah EMBA8,
    Honnrable   Thomas .%.Zheat, &age 2



         and map appropriate aAd expend such sung-or
         money as may be nec3ssary to err3otiv8ly es-
         tablish and carry an such demonstration work
         in -+rICulture and Eome Economics in their
         rcspeotive couAtle8.   Mats 1911, p. 105;
         Xots 1st C.3. 1917, p. 50; AOt8 1927, 40th
         Leg. p. 9, Chi. 6, $1.)'

               "IA Vietr 'Of the feCt that the COtissiOA-
         era' Court must fix their budget every year,
         I think that in view of this Statute that
         they veuld in their budget have to allot a
.
         oertain amount of money to provide for the
         salaryof    the County qrlculturol   Agent and
         COLlAty h,mOAEItIWtiOA ;yeAt.   These funds would
         be agproprlatid end sst aside in the budget.
         Probably this would conteqlrite the eq&y-
         in& of the ByeAts once eaoh year, although
         the statute doe8 AOt'sosnto cover end be very
         definite u?o,on the, subjeot;."

              Rsfarring to titicle 164, sugra, it is stated iA
    our opition ;:o.,C-2498:

              RAgrioultural e&ante are employed by the
         tiountles under &id statute."

               %l'eam eMlOaiAg o~~ie8 Of the above meAt:oAed
    opinion and opinion No. O-1022 for your oonvenienoe.   It
    will be noted that OphiOA No. O-2498 is overruled In port
    by OpiYliOA~NO. O-2709.  '&at part of opinion 30. O-24$8
    which i.8 overruled by Opinion BO. O-2709 is dth retereAoe
    to the statutory authority whereby the Commis8loners~ Court
    may employ a wolf trapper end say him a ealarp out of county
    funde.

                Artiole 689a-9, %‘ernon’a AMotated   Civil Statutes,
    provides:

              "The County Judge shell serve a8 budget
         ofrioer for the Commlesloners~ Court in oaoh
         COUAtJT, and during the month Of July cl aaoh
         year he, assisted by the County Auditor or by
         the County Clerk, shall prepare R budget to
Honrrabie Thomas A. Rheat, Faf~e 3



     awer all proposed expenditures of the county
     gwernmmt     for the eucoaeding year. Aoh~bud-
     get nball be carefully ltezized so ~1s to ri@.ke
     as olear 6 aomp3risoA    38 practicable betwean
     expenditures included,in the proposed budget
     and aotual   expenditures for the same or simi-
     lar ;3tlJFpOB38 Ior the meoebin~ mari    Ihe bud-
     gst ihi ~180 be a0 ;diaparad &-to *&VI 3s
     defiaitely 38 gousible oath of the various
     ?rojeots for wbioh sppropr4ation.s   are set
     ug fn. thebudgot,    and the detimoted avmunt
     of mney    carried in the budget I'OZ each of such
     gro   j sots.   ;phS bUdgt3t.ShE!li C&lo   CC5-&iA   3
     coqleto finaaoial statement of the comty',
     showlog all outstuudiy    obligations oi the
     coo&y, the cash 02 hand to the credit o? each
     and every Zuud of tho oounty ~overomht,    the
     l'unda received from ail 33~~~3s during the
     previous rear, the ruAo6 3vallabIo fro3 all
     aouroe8 during the 3A8UiAg   year, the sbtleated
     revenuas  avail.&ble to cover the propoeed bud-
     get and tha astinated rate or tax whfch will
     be required.-

          ibZicle~S(J9a-lll Y'arAon'Y Annotated Civil Statutes,
prOVid88 %A $i%rtr
             "     'f&en the budget ha8 been finally
     approrh*b;   thy Comnlssioner81 Court, the
     budget,~ 3s apprwed   by the Court shall be
     illad  with the Clerk ai the County Court, and
     tare8 levied only in aeoerdaaoe therewith,
     and no 3Xp3AditUre   of the fuude of the oounty
     shall thereafter be made exoept in striot
     coqlS&hoe with tha budget as adopted by the
     court.   3xoe?t that emergency expenditures,
     fA oaae of grave publio A8Oee8ity, t0 met
     unusual'ahd unPore8esn aoaditiohs whd6h could
     not, by reaeonably dlf&snt thought sod attan-
     tion, have been ino11~Ied In the ariginal bud-
     zet, may Croa time to time be authorized by
     the Court as ole5dBieAtS to the orl&nel bnd-
     get. In all cases where suoh axendmmt     to .tha
     original bud&et la mde,    a oopy of the order
     or the Court amending the budget shall be fil-
     ed 171th the Clerk of the Countp Court, and at-
     tacbed to the 9ud@, originally adopted."
    Eooorabla Thomas A. ;&eat, nige 4



              Yiaare inZmme(l bp the Dapartrsnt of Cooperative
    L%LaMiOn Xork in ~icultura     and Home Zconomics of the kyri.-
    cultural and fdaohanicel College of Taxas that;

              "The Comi.ssiooare* Courts or practically
         all counties in Texas have, in oomplianoe with
         the state law, pasaad orders appropriating
         SUMS to Cooparata, with the United States Dapart-
         nant of &rioultura   Cooperatioa Extension Xork
         and the State of Teras, through the A. and Id.
         College %tenslon h-vice, 15 providing for
         coutitp agrioultural agents and home demmatra-
         tio5 agenta.   These oourt orders are oantinuous
.        at the discretion or the Courts and tbls agency.
                 The agents era auployed by this Bervioe
         i5i &signed to the various aountiee in ooopera-
         tic5 with the Commlsslo5ars' Courts.    . . ."

              Fe have before us a form oi an order usually 'mad
    by the Commlsslonars* Court in appropriating tunds for Co-
    oparatfra &tension '%ork in agrioultora:and hma aoonotics
    uhioh provides in part:                    1

               *This appropriation shall be oontinuous
         annually until the Conunlssionars* Court or the
         Zxta5slo5 Service OS the A. and !.& Collage of
         Texas shell deoide to disoontinua same, and
         the order ot disaontilluanoe shall be passed
         05ly daring the month of                  whi Oh
         tiPls will be aear the olosa of the sedo5 and
         the year.8 work.   Otherwise this order and
         agraamant shall remain in afiaot from year to
         year. The CormPiseioneraV Court or the %ta5-
         sio5 Servioa of the A. and 24. College of Taxas
         shall give notioa .Sn writing to the other co-
         oparating aganoy at least thirty days prior to
         any ofrloialaation   pertaining to the disoon-
         tinuanoa of thcwork in the uounty and set a
         data ror a joint hearingi    I5 the eve5t the
         work is disoontinuad, the order shall not be
         afiactlve until thirty days after the date of
         its passage."
              gy virtue of the above mentioned statutes. the bud-
    get for the county must be prepared in the mamier and *thin
    the time presorlbad by said statute.   In ptsgaring the budc;et
3onorabla Thomas .:..heat, 31:.:9
                                5


Lhe salariie GS ti.;:      co:;,niy    :i.~;ricultu.z31 i;;eiit3  :i.xi  ?&me
tiemonstr?tiGn    :.-?s :‘.>r               ~r.lgstiofi           it is our o,oin-
ion, as abone stat;od,tlxittm 5oiwiissl:~ners'            Co'urt stall
s~mlly     ejyproyi:&,e      funds litid
                                       set II:>
                                              ;he xne.in the county
i;udqetfor the above ;centisnedagects &nd the a;prQ?ri?tion
shall be oontinuous annually -untilthe ::ommicsioners'iourt
or tha ktension 5ervice OS